Citation Nr: 1018224	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-14 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right (major) shoulder injury.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 2001 to May 2005.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
decision of the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service 
connection for residuals of a right shoulder wound, rated 0 
percent, effective May 23, 2005 (the day after the date of 
separation from service).  A March 2008 rating decision 
assigned a 10 percent rating, effective from May 23, 2005 
based on a finding of clear and unmistakable error (with the 
July 2006 rating decision).  Because the rating is less than 
the maximum provided under the applicable criteria (and since 
the Veteran has not expressed satisfaction with the rating), 
it does not represent a complete grant of the benefit sought, 
and the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In May 2008, the Veteran requested a Travel Board 
hearing.  He withdrew such request in April 2010.  

The July 2006 rating decision also awarded service connection 
for a painful scar on the Veteran's right shoulder, 
separately rated 10 percent.  He did not file a notice of 
disagreement with that rating, and such matter is not before 
the Board.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran's right (major) shoulder disability has been 
manifested by: abduction limited to 90 degrees (approximately 
at the shoulder level); impairment of the humerus or 
clavicle; or ankylosis.


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's right shoulder disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.71a; Codes 5003, 
5020, 5200, 5201, 5202, 5203 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the rating assigned.  A March 
2008 statement of the case properly provided the Veteran 
notice of the criteria for rating his right shoulder 
disability, as well as further notice on the downstream issue 
of an increased initial rating, including of what the 
evidence showed, and how and why the current rating was 
assigned.  He has had ample opportunity to respond and 
supplement the record.  It is not alleged that notice in this 
case was less than adequate.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He has not identified any outstanding treatment records (and 
in June 2008 and February 2009 correspondence indicated that 
he had no further evidence to submit).  He has been examined 
by VA (the Board finds that the examination was adequate for 
rating purposes).  VA's duty to assist is met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where (as here) the rating on appeal is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119 (1999).  On close review of the record 
the Board found no distinct period during which the criteria 
for the next higher (20 percent) rating for a right shoulder 
disability are met.
As there is no specific diagnostic code for the Veteran's 
residuals of right shoulder wound, such disability must be 
rated by analogy.  See 38 C.F.R. § 4.20.  The RO has rated 
the Veteran's right shoulder disability, 10 percent 
disability under 38 C.F.R. § 4.71, Code 5020 (for synovitis).  
The Board finds that based on anatomical location and the 
nature of associated symptoms such analogy is appropriate.  

Code 5020 (synovitis) is listed among diseases that are to be 
rated based on limitation of motion of the affected part, as 
arthritis, degenerative (under Code 5003 for arthritis, 
degenerative).  38 C.F.R. § 4.71a.

Under Code 5003 a 10 percent rating is assigned for painful 
or limited motion of a major joint or group of minor joints.  
Notably, the 10 percent rating is the maximum assigned under 
this code.  Consequently, the focus is on any applicable 
criteria that provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a.

Disability of the shoulders/arms is rated under 38 C.F.R. 
§ 4.71a, Codes 5200-5203.  As noted, as the Veteran's service 
connected residuals of a right shoulder wound are already 
rated 10 percent (under Code 5203) the focus is on those 
criteria that provide for a rating in excess of 10 percent. 

The Veteran's right upper extremity is his major extremity.  
See 38 C.F.R. § 4.69 [a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

Under Code 5203 (for impairment of scapula or clavicle) 
(ratings for minor and major extremities are identical) a 10 
percent rating is assigned for malunion or nonunion without 
loose movement.  A 20 percent rating requires nonunion with 
loose movement or dislocation.  The disability may also be 
rated on impairment of function of the contiguous joint.  
38 C.F.R. § 4.71a.

Code 5202 provides for rating impairment of other anatomical 
segment of the shoulder (the humerus), and does not apply.  
38 C.F.R. § 4.71a.

Under Code 5201 (for limitation of arm motion), the minimum 
compensable rating of 20 percent requires limitation at 
shoulder level (either extremity).  Limitation of motion to 
midway between the side and shoulder level warrants a 30 
percent evaluation in the major extremity.  Limitation of 
motion to 25 degrees from the side warrants a 40 percent 
evaluation for the major extremity.  38 C.F.R. § 4.71a. 

Code 5200 provides for rating based on ankylosis of the 
shoulder.  

Normal range of motion of the shoulders is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees.  
38 C.F.R. § 4.71, Plate I.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an  
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The Veteran's STRs show that he was involved in a motorcycle 
accident in service.  In his claim for VA benefits, he 
alleged that he sustained a right shoulder injury at the 
time.  

On April 2006 VA examination, the Veteran complained of 
generalized ache in his right shoulder.  He reported that he 
had not experienced mechanical locking, clicking, or popping 
inside the shoulder.  He felt as if his right shoulder was 
weaker than the left shoulder.  He indicated that he worked 
as a cook, and he could tolerate his job, however; by the end 
of the day he was sore and stiff.  He reported that he has 
total elevation of the right shoulder, however it was always 
tender to palpation.  Physical examination revealed forward 
flexion and abduction to 180 degrees actively and passively 
(it was noted that he had pain past 90 degrees); he had 
external rotation to 70 degrees and internal rotation to 70 
degrees with minor pain over the lateral deltoid; there was 
no noted mechanical popping, locking or clicking; Hawkins 
test was negative; negative impingement sign was noted; he 
exhibited 5/5 strength for internal and external rotation 
against resistance; palm-down forward flexion and abduction 
caused minor pain; there was no tenderness over the AC joint.  
X-ray was negative.  Right shoulder motorcycle wound with 
abrasion scar was diagnosed.  The examiner opined that the 
Veteran would lose between 20-25 degrees of his range of 
motion (limiting motion to 155 degrees), strength, 
coordination, and fatigability of the right shoulder due to 
repetitive movement or flares.

A July 2006 rating decision awarded service connection for 
residual of right shoulder wound, rated 0 percent under Code 
5201.   

A February 2007 X-ray was interpreted as showing a healed 
deformity of the distal clavicle.

A March 2008 rating decision assigned a 10 percent rating 
under Codes 5099-5020 based upon painful and limited motion 
of the joint during flare-ups.

As noted, when the RO increased the rating of the Veteran's 
right shoulder disability to 10 percent, it was done under 
Codes 5099 5020, which provides a 10 (maximum) percent rating 
for painful or limited motion.  The next higher rating (20 
percent under Code 5203) nonunion with loose movement or 
dislocation.  As neither dislocation nor nonunion is shown 
(X-rays of the shoulder have been normal), a 20 percent 
rating under Code 5203 is not warranted.  

The Veteran's shoulder disability may alternatively be rated 
under Code 5201.  VA examination in April 2006 found that 
abduction (lifting from the side) of the right shoulder was 
to 180 degrees (normal), and even with the additional 25 
degree loss (that the examiner opined would occur with 
repetitive motion or flares) there would still be 
substantially less restriction of motion than the limitation 
to 90 degrees (i.e., shoulder level) required for a 20 
percent rating.  Consequently, a 20 percent rating under Code 
5201 is not warranted.

As the Veteran's service connected right shoulder disability 
does not encompass impairment of humerus, and ankylosis of 
the right shoulder is not shown, a rating in excess of 10 
percent under the alternate criteria for rating shoulder 
disability (in Codes 5200, 5202) is not warranted.

The Board has also considered whether referral for 
extraschedular consideration is warranted.  See 38 C.F.R. 
§ 3.321.  Comparing the symptoms of the Veteran's residuals 
of right shoulder wound shown with the schedular criteria 
(discussed above), the Board finds that the manifestations of 
the Veteran's right shoulder disability are entirely 
encompassed by the schedular criteria for a 10 percent 
rating; therefore, those criteria are not inadequate.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  Furthermore, the 
disability picture is not exceptional.  The right shoulder 
disability is not shown to interfere with occupational or 
everyday functioning.  Consequently, referral for 
extraschedular consideration is not indicated.

Finally, as the Veteran is employed, the matter of 
entitlement to a total rating based on individual 
unemployability is not raised by the record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, it must be denied.


ORDER

A rating in excess of 10 percent for residuals of a right 
(major) shoulder injury is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


